The joint motion of petitioners and intervenor-respondents for enlargement of time for oral argument and for divided argument is granted, and the time is divided as follows: 35 minutes for petitioners and 10 minutes for intervenor-respondents. The joint motion of respondents and amicus curiae the Unites States House of Representatives for enlargement of time for oral argument and for divided argument is granted, and the time is divided as follows: 30 minutes for respondents and 15 minutes for the Unites States House of Representatives.